              Case 3:19-mc-80167-JST Document 42 Filed 08/19/19 Page 1 of 21



 I   DAVrD L. ANDERSON (CABN 149604)
     United States Attorney
 2
     HALLTE HOFFMAN (CABN 2t0020)
 J   Chief, Criminal Division

 4   DAVrD COUNTRYMAN (CABN 22699s)
     Assistant United States Attorney
 5
             450 Golden Gate Avenue, Box 36055
 6           San Francisco, Califo rrria 9 41 02-3 49 5
             Telephone: (41 5) 436-7 303
 7           FAX: (4ts) 436-7234
             david. countryman@usdoj gov .


 8
     Attomeys for United States of America
 9
                                        UNITED STATES DISTRICT COURT
l0
                                     NORTHERN DISTRICT OF CALIFORNIA
11
                                              SAN FRANCISCO DIVISION
t2

13   DONALD KEITH ELLISON,                                )   CASE NO. 3:19-MC-80167 JST
                                                          )
t4           Plaintiff,                                   ) UNITED STATES'S OPPOSITION TO AND
                                                          ) REQUEST TO DISMISS PLAINTIFF'S
l5      v.                                                ) MOTION FOR RETURN OF PROPERTY AND
                                                          ) REQUEST FOR JUDICIAL NOTICE
T6   UNITED STATES OF AMERICA,                            )
                                                          )
tl           Defendant.                                   )
                                                          )
l8
l9           Pursuant to Evidence Code       $ 201, defendant United   States of America hereby requests that this

20   Court take judicial notice of the public records attached hereto and incorporated herein.

2t

22      1.       The Verified Complaint for Forfeiture In Rem, filed under seal on July 18, 2019 as docket

23               no. 2 in TTniterl Sfqfcc rr (1 0 nn ooo nn (-    ned in Chcrlec Snhrxrqh cf ol    t9-cv-1693
24               ADC. A true    and correct copy of this complaint is attached hereto as Attachment A.

25      2.       The Motion to Unseal Civil Forfeiture Complaint, filed on July 24,2019 as docket no. 8 in

26               United States v.   1,000,000.00 Contained in Char        Schwab, et. al.. 19-CV-1693 ADC. A

27               true and correct copy of this motion is attached hereto as Attachment B

28

     US OPPOSITION TO MOTION FOR RETURN OF PROPERTY & REQUIEST FOR ruDICIAL NOTICE
     3:19-MC-80167 JST
               Case 3:19-mc-80167-JST Document 42 Filed 08/19/19 Page 2 of 21



 I       3.      ORDER granting Motion to Unseal Document 8 filed on July 25,2019 as docket entry no.

 2                10. A true and correct copy of this motion is attached hereto as Attachment C.

 J       4.      Notice of Verified Claim and Statement of Interest, filed by Donald Keith Ellison on August

 4                16,2019 as docket entry no.      1   1- I .   A true and correct copy of this motion is attached hereto

 5               as Attachment D.

 6            These documents are public records on file with the U.S. District Court, District of Puerto Rico,

 7   and are capable of immediate and accurate verification through PACER.

 8            The grounds for this request are that the Court is empowered to take judicial notice of documents

 9   filed in court proceedings.   .See   United States ex rel. Robinson Rancheria Citizens Council v. Borneo.

10   Inc., 971 F .2d 244, 248 (9th Cir. 1992) (holding a court "may take notice of proceedings in other courts,

11   both within and without the federal judicial system, if those proceedings have a direct relation to matters

I2   at issue."); Mangiaracina v. Penzone, 849 F.3d 1191, 1194               (9thCir.2017) (taking judicial notice of six

13   state court indictments and docket sheet in a related criminal case in the United States District Court for

t4   the District of Arizona); United States v. Sperow, 18-CV-01186-VAP, 2018 U.S. Dist.                 LEXIS 119453,

15   x3 n.3 (C.D. Cal. 2018) (taking judicial notice of an indictment, plea agreement, and forfeiture

t6 documents filed in a criminal     case in the   District of Idaho); Yee v. Select Portfolio. Inc., No. 1S-CV-

l7 02704-LHK,2018 U.S. Dist. LEXIS 169553,,*l n.2 (N.D. Cal. 2018) ("Public records, including
18   judgments and other publicly filed documents, are proper subjects ofjudicial notice.").

t9

20   DATED: 08ll9ll9                                                          Respectfully submitted,

2T                                                                            DAVID L. ANDERSON
                                                                              United States Attomey
22

23                                                                                     tst
                                                                              DAVID COI.INTRYMAN
24                                                                            Assistant United States Attorney

25

26

27

28

     US OPPOSITION TO MOTION FOR RETURN OF PROPERTY & REQUIEST FOR ruDICIAL NOTICE
     3:19-MC-80167  JST                       2
Case 3:19-mc-80167-JST Document 42 Filed 08/19/19 Page 3 of 21




                   Attachment A
        Case 3:19-mc-80167-JST Document 42 Filed 08/19/19 Page 4 of 21
      Case 3:19-cv-01693-ADC *SEALED* Document 2 Filed 07/1-8/1-9 Page 1- of          6



                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTzuCT OF PUERTO RICO



 UNITED STATES OF AMEzuCA,

         Plaintiff

          v
                                                         clvll No. le- (v-   lt"$3(\tra)
 a. S1,0001000.00 contained in Charles Schwab &
    Co., Inc. account #9991-8933, in the name of
    Donald Keith ELLISON, seized on April 26,
      2019;
 b.   $3,425,512.93 contained in Charles Schwab &
      Co., Inc. account #9991-8933, in the name of
                                                                                             ).J
      Donald Keith ELLISON, seized on June 18,                                               r-t
      20t9;                                                                                  C-)


 c. One (l)           Myco Boat Trailer            Vin
      #lM9BA403lJB8l7l50;
 d. One   (l) Caterpillar Model DSK2LGP
    Tractor, Serial Number KYY0I200;
 e. One (l) Caterpillar Model 320EL Hydraulic
    Excavator, Serial Number WBK02864;
 f. $71,551.40 contained in checking account
      number 855356700 at JP Morgan Chase, account
      is in the name of Donald Keith Ellison;
 g.   5276,583.84 contained     in  savings account
      number 3653269077      at JP   Morgan   Chase,
      account is in the name of Donald Keith Ellison;
 h.   $100,306.70 contained     in  savings account
      number31722259l at JP Morgan Chase, account
      is in the name of Keith Ellison and Jakyln    F.
      Garrett;
 i.   One (l) 2018 Invincible 40-foot catamaran
      Hull #IVBC0035B8l8;
 j.   One (l) 2018 Ford F-150 '3XL" crew cab
      pickup truck, VIN #1FTEWIE50JFB84787,

         Defendants.

                     VERIFIED COMPLAINT FOR FORFEITURE IN REM

TO THE HONORABLE COURT:

        COMES NOW, plaintiff, the United States of America, by and through its undersigned

                                               I
        Case 3:19-mc-80167-JST Document 42 Filed 08/19/19 Page 5 of 21
      Case 3:1-9-cv-01693-ADC *SEALED* Document 2 Filed 07/18/19 Page 2 of 6



attorneys, Rosa Emilia Rodriguez-Yfllez, United States Attorney for the District of Puerto Rico,

H(ctor E. Ramirez-Carb6, Assistant United States Attorney, Chief, Civil Division, and David O.

Martorani-Dale, Assistant United States Attorney bring this complaint and allege as follows in

accordance with Supplemental Rule G(2) of the Supplemental Rules for Admiralty or Maritime

Claims and Asset Forfeiture Actions.

                                       NATURE OF THE ACTION

      l.   This is a civil action in rem brought to enforce the provisions of Title 18, United States

Code. Section 981(aX1)(C); Title 18, United States Code. Section        98l(a)(l)(D); Title 28, United

States Code, Section 2461(c);       Title 18, United States Code. Section l03l; Title 18, United States

Code, Section 371; Title 18, United States Code. Section 201 ; Title 18, United States Code, Section

982(aX3XC); and Title 18, United States Code, Section 984.

                                             DEFENDANT IN REM

      2.   The defendant property seized by Federal Bureau of Investigations ("FBI") agents consists

of:

              a.   $1,0001000.00 contained in Charles Schwab      & Co., Inc. account #9991-8933, in

                   the name of Donald Keith ELLISON, seized on       April 26,2019;

              b.   $3,425,512.93 contained in Charles Schwab      & Co., Inc. account #9991-8933, in

                   the name of Donald Keith ELLISON, seized on June 18,2019;

              c.   One   (l) Myco   Boat Trailer Vin #1M98A4031JB817150;

              d.   One   (l) Caterpillar Model DSK2LGP Tractor, Serial Number KW01200;

              e. One (l) Caterpillar       Modet 320EL Hydraulic Excavator, Seriai Number

                   \M8K02864;

              f.   $71,551.40 contained in checking account number 855356700 at JP Morgan Chase,

                   account is in the name of Donald Keith Ellison;

                                                     2
  Case 3:19-mc-80167-JST Document 42 Filed 08/19/19 Page 6 of 21
Case 3:1-9-cv-01693-ADC *SEALED* Document 2 Frled O7l18l!9 Page 3 of 6



         g.   $276r583.E4 contained      in savings account number 3653269077 at JP Morgan

              Chase, account is in the name of Donald Keith Ellison;

         h.   $f 00306.70 contained in savings account number 317222591at JP Morgan Chase,

              account is in the name of Keith Ellison and Jakyln F. Garrett;

         i.   One   (l)   2018 Invincible 4O-foot catamaran   Hull #MC0035B818;

        j. One (l) 2018 Ford F-150 '(XL'n crew cab pickup truck, VIN
              #1FTEW1E50JFB84787.

                                         JUzuSDICTION AND VENUE

3.   This Court has subject matter jurisdiction over an action commenced by the United States

     Title 28 United States Code, Section 1345; over an action for forfeiture pursuant to Title

     28 United States Code, Section 1355; and over this particular action pursuant to Title l8

     United States Code, Sections 981 and 984.

4.   This Court has in rem jurisdiction over the defendant property pursuant to Title 28 United

     States Code, Section 1355(bXlXA) (acts and omissions giving ris'e         to the forfeiture

     occurred in this district) and 1355(d) (any court with jurisdiction over a forfeiture action

     pursuant to subsection (b) may issue and cause to be served in any other district such

     process as may be required to bring before the court the property that is the subject of the

     forfeiture action).

5.   Venue is proper        in this district pursuant to Title 28 United   States Code, Section

     1355(bxlXA) (acts and omissions giving rise to the forfeiture occurred in this district) and

     Section 1395 (property seized outside anyjudicial district may be prosecuted in any district

     into which the property is brought).




                                                3
      Case 3:19-mc-80167-JST Document 42 Filed 08/19/19 Page 7 of 21
    Case 3:19-cv-01693-ADC *SEALED* Document 2 Filed 07/18/1-9 Page 4 ot                       6



                                         BASIS FOR FORFEITURE

   6.   This is a civil action in rem brought to enforce the provisions of Title 18, United States

        Code, Section 981(aXlXC); Title 18, United States Code. Section 981(aXlXD); Title 28,

        United States Code, Section 2461,(c); Title 18, United States Code, Section   l03l; Title   18,


        United States Code, Section 371; Title 18, United States Code, Section 201; Title 18,

        United States Code, Section 982(a)(3)(C); and Title 18, United States Code, Section 984.

                                                   FACTS

   7.   The facts and circumstances supporting the seizure and forfeiture ofthe defendant property

        are contained in the   Title 28, United States Code, Section 1746 unswom declaration of the

        FBI, Special Agent, Juan C. Lopez attached hereto, and incorporated herein as if fully

        stated.

                                            CLAIM FOR RELIEF

        WHEREFORE, the United States           of America prays that a warrant of arrest for        the

defendant property be issued; that due notice be given to all parties to appear and show cause why

the forfeiture should not be decreed; that judgment be entered declaring the defendant property




                               UNTENTIONALLY LEFT IN BLANK]




                                                  4
      Case 3:19-mc-80167-JST Document 42 Filed 08/19/19 Page 8 of 21
    Case 3:1-9-cv-01-693-ADC *SEALED* Document 2 Filed 07/18/19 Page 5 of 6



condemned and forfeited to the United States of America for disposition according to law; and that

the United States of America be granted such other and further relief as this Court may deem just

and proper, together with the costs and disbursements of this action.



       RESPECTFULLY SUBMITTED,

       In San Juan, Puerto Rico, this 19ft day of July 2019.

                                                     ROSA EMI LIA RODRIGUEZ.VELEZ
                                                     U         A



                                                               E. Ramirez-Carb6
                                                     Assistant U.S. Attorney
                                                     Chief, Civil Division
                                                     USDC No. 214902
                                                     hector.e. ramirez@usdoj. gov




                                                               O. Martorani-Dale
                                                     Assistant U.S. Attorney
                                                     u.s.D.c.-PR226004
                                                     david.o.martorani@usdoj. gov

                                                     350 Carlos Chard6n Street
                                                     Tone Chard6n
                                                     Hato Rey, Puerto Rico 00918
                                                     Tel. (787 766-s656
                                                     Fax. (787) 771 4050




                                                5
        Case 3:19-mc-80167-JST Document 42 Filed 08/19/19 Page 9 of 21
      Case 3:19-cv-01693-ADC *SEALED* Document 2 Filed 07/18/1-9 Page 6 of                     6



                                     VERIFIED DECLARATION

          I, David O. Martorani-Dale, Assistant U.S. Attorney, for the District of Puerto      Rico,

declare under penalty of perjury as provided by Title 28, United States Code, Section 1746, the

following:

          That the foregoing Complaint is based on reports and information furnished to me by the

FBI;that everything contained therein is true and correct to the best of my knowledge and belief.

          Executed in San Juan, Puerto Rico, this lgth day of July 2019.




                                         Assistant U.S. Attorney




                                     VERIFIED DECLARATION

          [, Juan C.Lopez, Special Agent, FBI, declare as provided by Title 28, United States Code,

Section   17 46, the   following:

          I have read the contents of the foregoing Complaint for Forfeiture in Rem and the attached

unsworn declaration thereto, and I find the same to be true and conect to the best of my knowledge

and   belief. I declare under penalty of perjury that the foregoing is true and correct.

          Executed in San Juan, Puerto fuco, this lgth day of July 2019.




                                        J
                                                            Investigations
                                        ("FBI")




                                                   6
Case 3:19-mc-80167-JST Document 42 Filed 08/19/19 Page 10 of 21




                   Attachment B
     Case 3:19-mc-80167-JST Document 42 Filed 08/19/19 Page 11 of 21
    Case 3:L9-cv-01-693-ADC *SEALED* Document 8 Flled 07124119 Page L of                        2




                           IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF PUERTO RICO



     UNITED STATES OF AMERICA,
             Plaintiff

                       v

     A. $1,000,000.00 CONTATNED rN                      cNrL    NO. 19-1693 (ADC)
        CHARLES SCHWAB & CO., rNC.
                        IN THE
          ACCOUNT #9991-8933,
          NAME OF DONALD KEITH
          ELLISON, SEIZED ON APRIL 26,
          2019, et. al.,

                     Defendants.


 UNITED STATES'MOTION TO UNSEAL CIVIL FORFEITURE COMPLAINT ANI)
               TO RESTRICT UNSWORN DECLARATION

TO THE HONORABLE COURT:

         COMES NOW, the United States of America, by the undersigned attorneys, and very

respectfully states and prays as follows:

    1.   On July 19,2019, the United States filed a Motion to Seal Civil Forfeiture Case pursuant

         to Rule 5.2(d) of the Federal Rules of Civil Procedure. See Docket No.    l.
   2.    Upon further review, the United States submits that the Verified Complaint for Forfeiture

         In Rem does not have to be sealed. Therefore, it is respectfully requested that the Verified

         Complaint for Forfeiture In Rem at Docket No. 2 be unsealed and that the Unsworn

         Declaration filed in support of the aforementioned complaint at Docket No. 2-1 remain

         sealed, limiting viewing to the United States and the Court. Said Unsworn Declaration

         reveals information that may adversely affect an ongoing investigation.
      Case 3:19-mc-80167-JST Document 42 Filed 08/19/19 Page 12 of 21
    Case 3:19-cv-01693-ADC "SEALED* Document                    8   Filed 07124119 Page 2 of 2
Civil No. l9-1693 (ADC)


       WHEREFORE, the United States respectfully prays the Court to grant this request and

   unseal the Verified Complaint for Forfeiture        In Rem at Docket No. 2, and that an ORDER

   issue directing that the Unsworn Declaration to remain under such restriction level until further

   order by the Court.

       RESPECTFULLY SUBMITTED.

       In San Juan, Puerto Rico, this 24b day of July 2019.

                                                        ROSA EMILIA RODRIGUEZ-VELEZ
                                                        United States Attorney

                                                        s/David O. Martorani-Dale
                                                        David O. Martorani-Dale
                                                        Assistant U.S. Attomey
                                                        u.s.D.c.-PP.226004
                                                        350 Carlos Chard6n Street
                                                        Torre Chard6n
                                                        Hato Rey, Puerto Rico 00918
                                                        Tel. (787 766-56s6
                                                        Fax. (787) 771 4050
                                                        david.o.martorani@usdoj gov .




                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that, I electronically filed the foregoing with the Clerk of the Court

using the CM/ECF system, which    will   send notification of such f,rling to all parties.

       RESPECTFULLY SUBMITTED.

       In San Juan, Puerto Rico, this 24ft day of July 2019.



                                                        s/David O. Martorani-Dale
                                                        David O. Martorani-Dale
                                                        Assistant U.S. Attorney




                                                   2
Case 3:19-mc-80167-JST Document 42 Filed 08/19/19 Page 13 of 21




                   Attachment C
                                       o
Case 3:19-mc-80167-JST Document{fu- 42 Filed 08/19/19 Page 14 of 21
                                       l.)
                                       o
                                       v)


                                       o
                                q9
                                tsE
                                cL tt,
                                tsF
                                P.E
                                ELE
                                D-
                                FE'
                                P,P
                                Gro
                                Fg
                                5'6
                                FT
                                Bg
                                {U
                                8B
                                NE
                                OE
                                6E
                                g5
                                ITI    iJ
                                E9
                                &6
                                sH'
                                N'o
                                bD
                                NH

                                3E'
                                       B
                                       o
                                       E'

                                       s
                                       G
                                       a-
                                       F
                                       s
                                       so
                                       I
                                       o

                                      sG
                                       B
                                      o
                                       ?'
                                      \o'
                                      *
                                      E
                                      G

                                      I
                                      tII
                                      sI
                                       s
                                      B
                                       \
                                      6
                                       I


                                      s
                                      I6
                                      s
                                      b
                                      G
                                      q'.
                                      s
                                      o
                                      T
                                      o
                                      E
                                      o
                                      6-
                                      o
                                      o
                                     .o
                                     'c
                                      I
                                      I
                                      'r!,
                                     CI
                                      E
                                      o
                                      l:-
Case 3:19-mc-80167-JST Document 42 Filed 08/19/19 Page 15 of 21




                    Attachment I)
      Case 3:19-mc-80167-JST Document 42 Filed 08/19/19 Page 16 of 21
        Case 3:l-9-cv-01693-ADC Document 11 Filed 08/16/1-9 Page 1- of 3




                            IN THE III\TTTED STATES DTSTRICT COIJRT
                              F'OR TEE DISTRICT OF PT]ERTO RICO

UMTED STATES OF AMERICA
     Plaintiff,
                   v.                                               crvrl, No.   r9-16e3 (ADc)

a,    $11000,000.00 contained in Charles Schwab & Co.,
      Inc. agcpurtt #9991-E933, in the name ofDonald
      KeithELLISON, seized on April 26,2019;
b.    St,425,fl493 contained in Charles Schwab & Co.,
      Inc. account #9991-E933, in the name of Donald           \
      Keith ELLISON, seized oR June 18, 2019;
c.    One   (1)MycoBoetTreilerVin
      #1M!1BA4031J8t17150;
d"    One (l) Caterpiller Model DSK2LGP Traetor,
      Serial Number IC[Y01200;
e.    One (l) Caterpillar Model320EL Eydreulic
      Erervator, Serial Number W8K02864;
fi'   $71,551.40 contained in checking accouht number
      E5tr156700 at JP Morgan Chase, account is in the
      name of Donald Keith Ellison;
g.    $2?6,5E3.t4 contained in savings account number
      3653269077 at JP Morgan Chase, account is in the
      name of Donald Keith Ellison;
h     $100J06.70 contained in savings accoirnt number
      317222591at JP Morgan Chasq aecount is in the
      name of Keith Ellison and Jalcyln F. Garret!

i,    One (l) 201E Invincible 4O-foot cetamaren IIu[
      #rvBc0035Bt18;
j.    One{l) 2018 Eord,[',l$ 6'XL" crew cab pickup
      truc[, VrN #lF TEW1ES0JT'Bt47B7;
            Defendents.



             NOTICE          VERIf,'IED CLAIM AND STATEMENI OE'INTEREST
                          O.x.
                           FOR CLAIMAI\TT DONALD KEITE ELTISON



Sonia [. Torres-Pab6n (USDC-PR No. 209310)               William Leone (pro hac vice to be frled)
MELENDEZ TORRES LAW                                      Seth M. Kruglak Qro hoc vice to be filed)
MCS Plaza, Suite 1200                                    NORTON ROSE I'TTLBRIGIIT US LLP
255 Ponce de Leon Ave.                                   1301 Avenue of the Americas
San Juaq PR 00917                                        New York, NY 10019


                 Attorneysfor Claimqnts Donald Keith Ellison and 259 Seahorse LLC
    Case 3:19-mc-80167-JST Document 42 Filed 08/19/19 Page 17 of 21
      Case 3:19-cv-01693-ADC Document 11 Filed 08/16/1-9 Page 2 of 3




       COMES NOW Claimant Donald Keith Ellison ("Ellison"), by and through counsel, and

pursuart to l8 U.S.C. $ 983(aXa)(A) and Rule G(s[a)(i) of the Supplemental Rules for Admiralty

or Maritime Claims and Asset Forfeiture Actions, hereby files his Notice of Verified Claim and

Statement   of Interest in the      above-styled matter   in   response   to the United States' Verified
Complaint for Forfeiture In Rem (the "Complainf').

       Specifically, Ellison asserts an ownership and possessory interest in the following assets

described in Paragraph 2 of the Complaint as follows:

       a   $1,000,000.00 contained in Charles Schwab       & Co., Inc. account #9991-8933, in

       the name of Donald Keith       ELLISO\    seized on     April 26,2019;

       b. $31425,512.93 contained in Charles Schwab        & Co., Inc. account #9991-8933, in

       the name of Donald Keith ELLISO].I, seized on June 18, 2019;

       c. One    (l) Myco Boat     Trailer Vin #IM9BA403lJB8l7150;

       d. One     (l)   Caterpillar Model D5K2LGP Tractor, Serial Number KYY0I200;

       e, One    (l)    Caterpillar Model 3208L Hydraulic Excavator, Serial Number

       wBI(02864;

       f. $71,551.40 contained in checking account number 855356700 at JP Morgan Chase,

       account is in the name of Donald Keith Ellison;

       g. $276,583.84 contained in savings account numher 3651269077 at JP Morgan

       Chasq account is in the name ofDonald Keith Ellison;

      h. $100,306.70 contained in savings account number 317222591at JP Morgan Chase,

      atcount is in the name of Keith Ellison and Jakyln F. Garrett;

      i. one (l) 2018 lnvincible 40-foot catamarari Hull #tvBC0035Bglg;

      j.   One   (l)   2018 Ford F-l50 ',XL" crew oab pickup truch    VIN



                                                   2
     Case 3:19-mc-80167-JST Document 42 Filed 08/19/19 Page 18 of 21
        Case 3:1-9-cv-01-693-ADC Document                 11     Filed 08/1-611-9 Page 3 of 3




        #lFTEWlE50JFB84787.

        Ellison hereby claims the funds and property described above. In support of his claim,

Ellison submits as, Exhibit A, a verified claim and statement of interest, which is hereby

incorporated by reference and made part of this motion.

        WHEREI'ORE, Claimant Ellison respectfully request this Honorable Courtto take notice

that a verified claim for the subject funds and property described in Exhibit A has been filed in the

instant case.

RESPECTFIILLY SUBMITTED.

        In   San Juan, Puerto   Rico, on this lSth day of August 2019.

        I HEREBY CERTIF"I           that on this same date I electronically filed the foregoing with the

Clerk of Court using the Clvl/ECF system which         will   send         notification of such filing to

all counsel ofrecord.

                                                                        TORRES LAW


                                                                                                2093   l0)
                                                                                     com
                                                        MCS           Suite 1200
                                                        255          de Leon Ave.
                                                        SanJuan, PR 00917
                                                        Tel:787-281-8100
                                                        Faxz 787-281-8310

                                                        NORTON ROSE F'ULBRIGHT US LLP

                                                        /s/ William J. Leone
                                                        William J. Leone Qro hac viceto be filed)
                                                        will iam.leone@nortonrosefu lbright.com
                                                        Seth M. Kruglak (pro hac vice to be filed)
                                                        seth.kruglak@nsrtonrosefulbright. com
                                                        1301 Avenue ofthe Americas
                                                        New Yorh NY 10019
                                                        Tel: 212-318-3000
                                                        Fu:     212-318-3400



                                                   x
         Case 3:19-mc-80167-JST Document 42 Filed 08/19/19 Page 19 of 21
          Case 3:l-9-cv-01-693-ADC Document 11-l- Filed 08/1-611-9 Page 1 of 3
                                                                                                 Exhibit A




                             IN THE TINITED STATES DISTRICT COTIRT
                               tr.OR T.EE DISTRICT OF'PUERTO RICO

    I.JMTED STATES OF AI\4ERIC,A.
             Plaintiff,
                     v.                                                 crv[L No.   1916-93 (ADC)

    a.   $1,0001000.00 containd in Charles Schwab & Co.,
         Inc,. account #9991-8933, in the name of Donald
         KEith ELLISON, seized on April 26,2019;
b.       $3,A5t512.93 contained in Charles Schwab & Co.,
         Inc, account #9991-E933, in the name ofDonald
         Keith ELIISON, seized on June l& 2019;
c.       One (l) Myco Boat Trailer Vin
         #1M98A4031J8t17150;
d.       One (l) Caterpiilar Model D5K2LGP Tractor,
         Serial Number IC[Y01200;
e.       One (l) Caterpiller Model320EL Eydreulic
         Ercavatsr, Seriel Number lYBKCIE64;
f.       $7!"551.40 cqntained in checking account number
         E55356700 at JP Morgan Chase, account is in the
         name of Donald Keith Ellison;
g.       S276,5fft.t4 contained in savings account number
         3653269077 at JPIVIorgui Chase, account is in the
         nanie of Dondd Keith Ellison;
h.       3100,306.70 contained in savings account number
         317222591at JP Mqrgan ChaSe, accounr is in the
         name ofKeith Ellison and Jalcyln P. Garrett;

i.       One (l) 20lt Invincible 4O-foot cetamaran Eull
         #rvBC0035B81t;
j        One (l) 201t Ford F-150 'ryI." crew cab piekup
         truck, VIN #IFTEW1E50JFB84787;
             Defendents.



                          VERIrIED CLAIM A}TD STATEMENT Of,'INTEREST
                             F'OR CLAIN{ANT DONALD KEITH ELLISON



Sonia I. Torres-Pab6n (USDC-PR No. 209310)                   Willianr Leone Qtro hac vice to be filed)
MELENDEZ TORRES LAW                                          Seth M. Kruglak Qtro hac vice tobe filed)
MCS Plaza, Suite 1200                                        NORTON ROSE FULBRIGET US LLP
255 Ponce de Leon Ave.                                       1301 Avenue ofthe Americas
SanJuaqPR 00917                                              New Yorlg l.tY 10019

                 Attorneysfor claimants Donald l(eith Ellison and 25g seahorse LLC
     Case 3:19-mc-80167-JST Document 42 Filed 08/19/19 Page 20 of 21
      Case 3:19-cv-01693-ADC Document 11-1 Filed 08/L6/1-9 Page 2 of 3




        COMES NOW Claimant Donald Keith Ellison, and pursuant to 28 U.S,C. $ 1746 and the

laws of the United States         ofdmeric4   does declare rurder penalty of perjury the   following:

L       I   am the sole and lawful owner of the property identified in Paragraphs 2(a), 2(b), 2(d),

2(e),2(f),2(g) and 2O, of the Verified Complaint for Forfeiture In Rem filed in coirnection with

the above-styled mafter (the "Complaint"), described as follows:

                 a. $1,000,000.00 contained in Charles Schwab         & Co,,Inc. account #9991-8933, in

                 the name of Donald Keith ELLISON, seized on           April 26,2019;

                 b. S3,425,512.93 contained in Charles Schwab         & Co., lnc. account #9991-8933, in

                 the name of Donald Keith ELLISON, seized on June I 8, Z0l 9.

                 d. One     (l)   Caterpillar Model D5K2LGP Tractor, Serial Number KYY01200;

                 e. One     (l)   Caterpillar Model 3z1BLHydraulic Excavator, Serial Number

                 w8K02864;

                 f.   $71,551.40 contained      in checking account number 855356700 at JP Morgan

                 Chase, account is in the name of Donald Keith Ellison;

                 g. $276,5E3.84 contained in savings account number 3653269077 at JP Morgan

                 Chase, account is in the name of Donald Keith Ellison;

                 j.   One   (l)   2018 Ford F-150   "XL" crew cab pickup truck, VIN

                 #lFTEWtE5oJFB84787.

2.     259 Seahorse LLC ('!Seahorse") is a lirnited Iiability company that I formed urderthe laws

ofthe state of oklahoma on February 26,2018. t am the sole member and man4ger of seahorse.

As its sole m.ember and manager, I have authority and control over all of Seatrorse's property. On

July I7, 2018, acting as the sole member and manager of Seahorse, and on its behal{, I authorized

the purchase of the property described in Paragraphs 2(c) and 2(D of the Complaint. As such,




                                                        2
      Case 3:19-mc-80167-JST Document 42 Filed 08/19/19 Page 21 of 21
       Case 3:19-cv-01693-ADC Document 1l--l- Filed 08/1-611-9 Page 3 of 3




 Seahorse   is the lawful owner of the property identified in Paragraphs 2(c) and 2(i) of the

 Complainq, described as follows:

         c. One (1) Myco Boat Trailer Vin #IM9BA403IJB817I50;

         i. one (l) 20lB lavincible 40-foot catamaranHull #r\aBC0035BglE.

 The funds used to purchase the aforementioned property were provided
                                                                      by me.
 3.      I am one of two owners of the funds ideutified in Paragraph 2ft) of the Complaint.         The
 other owner is my wife JaHyn F- Cranett.        I   opened this account and have access, control, and a

possessory interest in   it.   This account is described in the Verified Complaint as follows:

         h- $100,306.70 contained in savings account number 31722ZSgl at Jp Morgan
                                                                                   Chase,

        account is in the name of Keith Ellison and Jaklyr F. Garrett.

4.      The funds contained      in each of the accounts listed above were provided by me    as a result

of laurful employrnent and investments. I purchased all ofthe aforementioned property
                                                                                      using funds

obtained by me as a result of lawful employment and investments.

5.      By virtue of the ownership and possessory interests outlined in the foregoing,
                                                                                       I am entifled
to file the instant claim seeking the retum of the zubject funds and properly,
                                                                               which claim is hereby
made.




        I verify under penalty of perjury that the foregoing is    tue   and correcl

        Executed   on August yfzos

                                                                  Keith Ellison




                                                     3
